       Case 2:21-cv-00186-SRB Document 47 Filed 04/13/21 Page 1 of 5




 1    MARK BRNOVICH
      ATTORNEY GENERAL
 2    (Firm State Bar No. 14000)
 3
      Joseph A. Kanefield (No. 15838)
 4    Brunn (Beau) W. Roysden III (No. 28698)
 5    Drew C. Ensign (No. 25463)
      Anthony R. Napolitano (No. 34586)
 6    Robert Makar (No. 33579)
 7    2005 N. Central Ave
      Phoenix, AZ 85004-1592
 8    Phone: (602) 542-8958
      Joe.Kanefield@azag.gov
 9
      Beau.Roysden@azag.gov
10    Drew.Ensign@azag.gov
      Anthony.Napolitano@azag.gov
11
      Robert.Makar@azag.gov
12    Attorneys for Plaintiffs State of Arizona and
      Mark Brnovich in his official capacity
13
                             UNITED STATES DISTRICT COURT
14
                                    DISTRICT OF ARIZONA
15
16   State of Arizona; State of Montana; and          No. 2:21-cv-00186-SRB
     Mark Brnovich, in his official capacity as
17   Attorney General of Arizona,                     MARK BRNOVICH’S RESPONSE
18           Plaintiffs,                              IN OPPOSITION TO PUENTE
                                                      PLAINTIFFS’ MOTION TO
19          v.                                        TRANSFER
20   United States Department of Homeland
     Security; United States of America;
21
     Alejandro Mayorkas, in his official
22   capacity as Secretary of Homeland
     Security; Troy Miller, in his official
23   capacity as Acting Commissioner of
24   United States Customs and Border
     Protection; Tae Johnson, in his official
25   capacity as Acting Director of United
26   States Immigration and Customs
     Enforcement; and Tracy Renaud, in her
27   official capacity as Acting Director of U.S.
28   Citizenship and Immigration Services,
             Defendants.
       Case 2:21-cv-00186-SRB Document 47 Filed 04/13/21 Page 2 of 5




 1          Mark Brnovich, Attorney General of the State of Arizona (“Brnovich”), hereby
 2   responds in opposition to the Motion to Transfer Puente v. Brnovich, 2:21-cv-446-JJT (D.
 3
     Ariz.), to the Honorable Susan R. Bolton (Doc. 33). A transfer is inappropriate under Local
 4
     Rule of Civil Procedure (“Local Rule”) 42.1 as the Puente Plaintiffs lack standing and the
 5
     alleged facts, questions of law, and parties in are not sufficiently similar to those in this
 6
     case, Arizona v. DHS, 2:21-cv-186-SRB (D. Ariz.).
 7
            First, the Puente Plaintiffs lack standing as they cannot point to any injury from the
 8
     implementation of the Memorandum of Understanding (“MOU”, also referred to by Puente
 9
     Plaintiffs as the “SAFE Agreement”) between Brnovich and the Department of Homeland
10
     Security (“DHS”). E.g., Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 160 (2016) (U.S.
11
     CONST., art. III, § 2 “demand[s] that an actual controversy … be extant at all stages” of
12
     litigation) (internal quotation marks omitted). The MOU has never been operationalized
13
14   and DHS has taken steps to terminate the MOU on February 2, 2021, prior to the filing of

15   the Puente Complaint on March 16, 2021. Compare DHS Termination Letter, Ex. F, Doc.

16   12-1 at 37-38, with Compl., Puente v. Brnovich, No. 2:21-cv-446-JJT (D. Ariz. Mar. 16,

17   2021), ECF No. 1 (“Puente Complaint”). The Puente Plaintiffs’ allegations are limited to

18   potential future injuries should the MOU be enforced, but the MOU has already been
19   terminated and Brnovich is not seeking enforcement of the MOU through specific
20   performance in his case against DHS. See Reply in Support of Preliminary Injunction,
21   Doc. 38 at 14. Therefore, there is no chance for Puente Plaintiffs’ alleged harms to ever
22   become realized through enforcement of the MOU. Brnovich intends to file a motion to
23   dismiss the Puente Complaint within the time set by the Court, but issues of the Puente
24   Plaintiffs’ standing here are a threshold question separate from the issues presented in
25   Arizona v. DHS. See Order Granting Motion for Extension of Time, Puente v. Brnovich,
26   No. 2:21-cv-446-JHT (D. Ariz. Mar. 29, 2021), ECF No. 12.
27
            Second, these cases do not meet the criteria for related cases set out in Local Rule
28
     42.1(a) as they do not “(1) arise from substantially the same transaction or event; (2)


                                                  1
       Case 2:21-cv-00186-SRB Document 47 Filed 04/13/21 Page 3 of 5




 1   involve substantially the same parties or property; … (4) call for determination of
 2   substantially the same questions of law; or (5) [provide] any other reason [that] would
 3   entail substantial duplication of labor if heard by different judges.” 1 The Puente Plaintiffs
 4
     are alleging legal violations stemming from Brnovich and DHS signing an MOU in January
 5
     2021. Puente Complaint at ¶¶ 114-178. Arizona v. DHS involves substantial questions of
 6
     administrative law, and this Court’s recent order has narrowed the currently active
 7
     questions to violations of the Administrative Procedure Act (“APA”) and 8 U.S.C. § 1231
 8
     by DHS in issuing the Interim Guidance of February 18, 2021. Minute Entry of Apr. 8,
 9
     2021, Doc. 42. The MOU is only a small part of the factual record presented by the Arizona
10
     Plaintiffs, and its direct enforcement is not being sought in Arizona v. DHS. The Interim
11
     Guidance was issued after DHS gave notice of termination of its involvement in the MOU,
12
     and so the Puente Plaintiffs’ claims of injuries stemming from the MOU cannot be said to
13
     “arise from substantially the same transaction or event” as the active issues in Arizona v.
14
15   DHS.

16          Further, the addition of private plaintiffs alleging separate claims against all sides

17   to Arizona v. DHS fundamentally changes the nature and focus of the case, and so Puente

18   v. Brnovich cannot be said to have “substantially the same parties” as Arizona v. DHS. This

19   also brings about wholly separate issues of law. Arizona v. DHS is a challenge to the
20   legality of the 100-day pause in removals of individuals with final orders of removal set
21   out in the January 20, 2021, Memorandum and February 18, 2021, Interim Guidance. The
22   Puente Plaintiffs bring claims based on constitutional and statutory provisions not involved
23   in Arizona v. Brnovich at all. Puente Complaint at ¶¶ 114-178 (asserting causes of action
24   under 5 U.S.C. § 3348(d)(1), U.S. CONST. art. VI, cl. 2, U.S. CONST. art. I, § 8, cl. 4, U.S.
25   CONST. amend. XIV, 42 U.S.C. § 1983, and 28 U.S.C. § 2201 et seq.). Even the APA
26   claims brought by the Puente Plaintiffs challenge the validity of the MOU, not either one
27
28          1
             The third parameter of Local Rule 42.1(a) is also inapplicable as this case does not
     involve a “patent, trademark, or copyright.”

                                                   2
       Case 2:21-cv-00186-SRB Document 47 Filed 04/13/21 Page 4 of 5




 1   of the policies challenged in Arizona v. Brnovich. At best, one of six of the Puente
 2   Plaintiffs’ causes of action arises under the same statute—the APA—as the causes of action
 3   in Arizona v. Brnovich, but the cases seek to prove APA violations in relation to the
 4
     issuance of different documents by different administrations. Therefore, none of the
 5
     parameters for “related cases” in Local Rule 42.1(a)(1)-(4) apply. With these great
 6
     incongruities between the two cases, trying them before different judges would not produce
 7
     duplicative efforts, and in fact consolidation would result in very few—if any—efficiencies
 8
     at all.
 9
               Accordingly, this case does not meet the standard for transfer under Local Rule 42.1
10
     and this Court should deny the Puente Plaintiffs’ Motion to Transfer.
11
12             RESPECTFULLY SUBMITTED this 13th day of April, 2021.
13
14                                                MARK BRNOVICH
                                                  ATTORNEY GENERAL
15
16                                                By /s/ Anthony R. Napolitano__________
                                                     Joseph A. Kanefield (No. 15838)
17
                                                     Brunn W. Roysden III (No. 28698)
18                                                   Drew C. Ensign (No. 25463)
                                                     Anthony R. Napolitano (No. 34586)
19                                                   Robert J. Makar (No. 33579)
20                                                     Assistant Attorneys General
                                                  Attorneys for Plaintiffs Arizona and Arizona
21                                                Attorney General Mark Brnovich
22
23
24
25
26
27
28



                                                    3
       Case 2:21-cv-00186-SRB Document 47 Filed 04/13/21 Page 5 of 5




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that on this 13th day of April, 2021, I electronically transmitted
 3   the foregoing document to the Clerk’s Office using the CM/ECF system, which will send
 4   a notice of filing to all counsel of record.
 5
 6                                                  /s/ Anthony R. Napolitano
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    4
